Citation Nr: 1214609	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1953 to August 1957 and from July 1961 to September 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for a right knee disability.  In July 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In December 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

Although the RO implicitly reopened the Veteran's claim of service connection for a right knee disability by addressing the issue on its merits in a July 2010 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed December 1981 rating decision denied the Veteran service connection for a right knee condition based essentially on findings that such disability preexisted his service, and was not shown to have been aggravated by either period of his service; an August 1989 (final) Board decision denied his most recent previous attempt to reopen such claim.

2. Evidence received since the August 1989 Board decision does not include any new evidence that tends to show that the Veteran's right knee disability either did not preexist his two periods of service or that it increased in severity during/as a result of either period of service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a right knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the his claim prior to its initial adjudication.  A July 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) were previously associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in July 2010, and the Board requested a medical advisory opinion from the VHA in December 2011.  Regarding the request for such opinion, the Board notes that ordinarily the duty to assist by arranging for a VA examination/securing a medical opinion is not triggered in a claim to reopen unless new and material evidence is received (i.e., the claim is reopened).  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  However, it is also well-established by case law that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (emphasis added).  Although this decision does not reopen the claim of service connection for a right knee disability, because the Veteran was afforded a VA examination in July 2010, and because the Board found the explanation of rationale given on that examination to be inadequate, the Board is compelled to correct the deficiency.  As will be discussed below, the January 2012 VHA medical advisory opinion is adequate.  The Veteran has not identified any pertinent evidence that remains outstanding, and in a March 2012 statement indicated that he did not have any more information or evidence to submit to support his claim.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

Initially, the Board notes that it has reviewed all of the evidence in the veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A December 1981 rating decision denied the Veteran's claim of service connection for a right knee condition on the basis that it pre-existed his service and was not shown to have been aggravated by either period of service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  A subsequent rating decision in April 1988 continued the denial, finding that there was still no evidence that the Veteran's preexisting right knee disability had been aggravated by his service.  This decision was upheld by an August 1989 Board decision.  The Veteran was properly notified of that decision.  Accordingly, it is final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
The veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Evidence of record in August 1989 consisted of the following:  

* The Veteran's STRs from his first period of service in the U.S. Air Force (from September 1953 to August 1957) which show that on August 1953 service entrance physical examination, he was noted to have a 30 percent loss of flexion of the right leg at the knee with mild, small atrophy of muscles of the right leg.  In September 1954, he complained of tenderness over the right medial collateral ligament after playing football earlier that week.  Physical examination revealed a deformed knee with 30 percent limitation of flexion and atrophy of the anterior tibia muscle group.  The impression was a very minimal ligament strain.  In March 1955, the Veteran complained of pain in the right leg (and in particular his knee) from an old injury, which was aggravated mostly from standing.  A physical examination showed deformity in the right knee.  Medication was prescribed, and he was referred for an X-ray.  The March 1955 X-Ray report's notation of pertinent clinical history indicates that the Veteran suffered from an old injury and had been suffering from aggravated pain after falling and hitting his knee.  The X-ray showed roughening of the joint with advanced arthritis.  There was no evidence of a fracture.  

In January 1956, the Veteran complained of pain in the right thigh and knee joint, which was aggravated by marching, standing, and physical exercise.  On physical examination, there was no scoliosis of the spine and his hips were at the same level.  30 percent loss of flexion of the right leg at the knee and moderate atrophy of the right thigh and calf muscles were noted.  The Veteran reported that this had been present as long as he could remember as he had had an "operation on [his] knee" when he was 5 years old.  An X-ray was requested; it showed "a deformation of all bones of the right knee joint (femur, head of the tibia, patella)."  They also appeared somewhat atrophic in comparison to the other knee; there was a lack of intercondyle eminence and slight lipping at the lateral epicondyle of the femur.  The physician stated that such findings were compatible with a retardation of the development since early childhood.

Later U.S. Air Force treatment records are silent for any additional complaints related to the right knee, and on August 1957 service separation physical examination, the Veteran's lower extremities were normal on clinical evaluation.  In the associated report of medical history, he denied having or having ever had arthritis or rheumatism; any bone, joint, or other deformity; a "trick" or locked knee; cramps in his legs; or swollen or painful joints.  

* The Veteran's STRs from his second period of service in the U.S. Marine Corps (from July 1961 to September 1961) which show that when he was examined for enlistment in July 1961, his lower extremities were noted to be normal.  In the associated report of medical history, he also denied having or having ever had arthritis or rheumatism; any bone, joint, or other deformity; a "trick" or locked knee; cramps in his legs; or swollen or painful joints.  

On August 19, 1961, the Veteran's right knee was X-rayed to rule out arthritis.  The X-ray showed "marked irregularity of all articular surfaces with a loose body in the medial aspect of the joint space, thought to be arthritic in nature, [and] possibly traumatic in origin."  On August 22, 1961, the Veteran was evaluated by an orthopedist who opined that he had "arthritis of the right knee due to infection in childhood.  His knee [was] not compatible with military duty," and he was recommended for separation from the service. 

In an August 31, 1961 Report of Board of Medical Survey, it was reported that the Veteran had (by his own account) injured his knee at the age of 2, and subsequently suffered from intermittent pain in the right knee.  He was hospitalized for one year and wore a brace on his leg.  While on active duty, he began to have increased pain and swelling in his right knee, and was recommended for separation from the naval service.  A physical examination revealed atrophy of both the thigh and the calf muscles.  X-rays of the right knee revealed marked irregularity of all articular surfaces with a loose body in the medial aspect of the joint space.  Based on the foregoing, it was the opinion of the Board of Medical Survey that the Veteran's right knee arthritis, due to direct trauma, disqualified him from useful duty in the U.S. Marine Corps.  It was further opined that this disability was neither incurred in nor aggravated by a period of active military service.  According to the Veteran, his disability was brought to the attention of the recruiter and examining physician, but not recorded in his report of medical history.

* Private treatment records from South Shore Hospital showing that from November 1975 to January 1976, the Veteran was hospitalized for treatment associated with an arthrotomy of the right knee with medial and lateral meniscectomies and excision of exostosis and loose bodies.  In his medical history, it was noted that he had suffered from septic arthritis of the right knee as a 3 year old child.  While it was treated, he was left with a residual shortening of the right lower extremity, right thigh atrophy, and limited knee motion.  He continued to experience right knee pain.  These records are silent for any mention of his service.

* An October 1981 letter from Dr. J.L.M. who reported that the Veteran had been under his care for severe right knee problems since November 1975.  The Veteran suffered from permanent joint changes involving the right knee with advanced osteoarthritis, partial ankylosis of the right knee joint, arthritic spurs, destruction of the articular joint surface, and marked thigh and calf atrophy in the right leg.  In Dr. J.L.M.'s opinion, these findings were permanent with a definite possibility of progressive deterioration.

* An October 1981 letter from Dr. A.L.W. who reported that the Veteran was examined in September 1981 for severe pain in the right knee.  He noted that the Veteran's present ailment consisted of severe pain in the right knee and atrophy of the thigh muscle, with the pain now affecting his left knee, lumbar area, and hip joints.  He also had marked degeneration of the right knee and an atrophied right thigh.  X-rays showed advanced degenerative changes in the right knee.  

* A November 1981 letter from J.K., who stated that the Veteran was seen in their office in July 1979.  At that time, he reported falling down the stairs of his home in October 1975 and injuring his right knee.  His current complaints consisted of right knee pain.  X-rays showed early degenerative arthritis in the right knee.  

* A statement from the Veteran received in November 1981 (dated in October 1981) advising that from 1976 to 1979, he had been treated by Dr. E.W., every two weeks, for osteoarthritis of the right knee; the diagnosis was degenerative arthritis.

* A November 1981 letter from the Veteran's sister stating that even though the Veteran's right knee had been deformed ever since he was 2 years old, he never complained about it until his service in the U.S. Marine Corps.  She stated that having to climb 60 hills in service aggravated the Veteran's knee and caused him a lot of pain.  She also noted that it was not until he was discharged from the U.S. Marine Corps that he was made aware he had arthritis.  

* The report of a March 1988 VA examination.  During this examination, the Veteran reported that his current right knee condition was the result of an injury in July 1961, while he was in service.  He subsequently developed arthritis, which was the reason for his discharge from service.  He noted that in November 1975 he underwent surgery for degenerative osteoarthritis, but was not receiving any current treatment (since doctors had told him nothing much could be done for his right knee).  A physical examination revealed some atrophy right above the right knee.  There were also well-healed scars along the lateral and medial areas of the patella from his prior surgical procedure.  On range of motion testing, the Veteran could only flex and extend his right knee to 90 degrees; his flexion demonstrated a loss of 40 degrees.  He could not flex his right leg or put any weight on it.  His right leg strength was also weaker compared to the left.  Status post residuals of operative surgery due to severe degenerative osteoarthritis of the right knee joint, with limitation as to range of motion and flexion and weakness of the right knee, was diagnosed.  No opinion as to the etiology of the right knee was offered, and the Veteran's claims file was not reviewed.

* Testimony by the Veteran at a November 1988 DRO hearing stating that although he was noted to have right knee problems at the time of his entrance into service, he also suffered additional injuries to his right knee in service.  He reported that in 1955, he fell on his right knee and that this injury resulted in swelling and tenderness; an X-ray conducted at that time revealed arthritis.  He further testified that his right knee had been deformed his entire life and that he wore a brace on the right knee at 1 or 2 years of age.  He also dragged his right knee while crawling as a child and, as a result, a piece of glass was found in the knee.  He then underwent an operation and wore a brace which extended from his ankle to his hip.  Eventually, as he got older, he grew out of the problem and was able to play football, baseball, and basketball and entered service without any problems.  It was not until his second period of service, in particular, that he began to experience sharp pain in the right knee while climbing a hill.  He went to sick call, at which time his knee was found to be swollen.  He reported that he had no injuries other than the strenuous activities of service, and noted that during his service in the U.S. Air Force, he had also experienced swelling and stiffness of the right knee joint during basic training but did not complain.
Based on the foregoing evidence, the August 1989 Board decision concluded that the Veteran entered service with a preexisting right knee disability (manifested by limitation of motion, deformity of the right knee joint, atrophy of the muscles of the right lower extremity and arthritis), and that the overall objective medical evidence of record, as well as other evidence of record, did not demonstrate an increase in severity in the preexisting right knee pathology.

Evidence received since the August 1989 Board decision includes:

* Re-submitted copies of the Veteran's October 1981 letter (which was received in November 1981); his sister's November 1981 letter; and the November 1981 letter from J.K.

* November 2002 to July 2010 VA treatment records which are silent for any complaints, findings, treatment, or diagnosis related to the right knee, but note that he has a past surgical history for the left knee.

* The report of a July 2010 VA examination when the examiner opined that it was "not at least as likely as not" that the Veteran's preexisting right knee disability was permanently worsened beyond its natural course by his service in either the U.S. Air Force or U.S. Marine Corps.  The examiner explained that a review of the Veteran's STRs showed that when he entered service, he was noted to have a 30 percent loss of flexion in the right knee with atrophy of the muscles of the thigh and calf of the lower extremity.  He then spent four years in the Air Force as well as a short period in the Marine Corps.  It was during the latter period of service that the Veteran started to notice pain and swelling in the right knee and was eventually given a medical discharge.  The Veteran did "essentially well" until 1976 when he underwent a bilateral meniscectomy with removal of a joint mouse in the right knee.  The examiner stated, "It would be expected as a natural course of events that the preexisting condition would progressively get worse as a normal progression and age related changes, rather than to any specific injury or aggravation from his military service time."

* Testimony by the Veteran at the September 2011 Travel Board hearing stating that although his right knee deformity had existed since childhood, he had remained active and played multiple sports prior to service.  It was not until he joined the U.S. Marine Corps and participated in their vigorous training that his preexisting right knee deformity became aggravated.  In particular, whereas prior to his service, he did not experience any pain in his right knee, he suffered from constant pain after the Marine Corps training.  

* The January 2012 VHA medical advisory opinion from Dr. S.G., a VA orthopedic surgeon.  After reviewing the entire claims file, including the Veteran's STRs, Dr. S.G. stated that the diagnosis for the Veteran's current right knee disability was "severe arthritis with a history of septic arthritis resulting in growth abnormalities and deformities."  He noted that at a young age, the Veteran's right knee was infected [resulting in septic arthritis], and explained that the effect of this type of joint infection "can be devastating causing severe and permanent damage to the cartilage in the joint as well as the growth plates surrounding the joint."  It can also, as in the case of the Veteran, result in "growth abnormalities and advance degeneration of the joint due to both the cartilage damage as well as the abnormal biomechanics from the malaligned/deformed joint."  Dr. S.G. noted that at the time of the Veteran's entrance into the U.S. Air Force, these changes (i.e., growth abnormalities (atrophied leg) and genu varus (malaligned joint)) were already evident.  Although he did injure his right medial collateral ligament in 1954, which resulted in the diagnosis of "minimal ligament strain," Dr. S.G. opined that this injury did not cause "any long term or permanent damage to his knee," and explained that the Veteran had not experienced any instability from a ligament injury since that injury in service, and that the July 2010 VA examination had also revealed intact collateral ligaments.  

Dr. S.G. additionally noted that 1955 and 1956 X-ray films of the knee revealed arthritis and deformity, and stated:

It is my opinion that the description of the films suggest a knee that was deformed and had advanced degeneration from the history of septic arthritis during his childhood.  When he was seen by a doctor in 1956 he did say he had pain in his knee from his activities (marching, standing, and physical exercise).  It is my opinion that the deformities and advancement of his arthritis due to the infection in his knee during childhood was the cause of this pain.  Later on when he joined the U.S. Marine Corps he continued to have radiographic films demonstrating advancement of the degenerative process in his knee.  When he was seen by an orthopaedic surgeon he was discharged from the service due to the arthritic nature of his knee.  In the 1970's he had a meniscectomy of the medial and lateral meniscus.  These surgeries were commonly done in this era for meniscal tears whereas currently a partial meniscectomy is performed if possible.  It is documented in the literature that total meniscectomies may ultimately result in degeneration of the knee years after the surgery, although it may result in relief from the meniscal tears for some time.  It is my opinion that the total medial and lateral meniscectomy may have further advanced the degenerative process occurring in [the Veteran's] knee.  (Citation omitted.)

In summary, Dr. S.G. opined that the Veteran had severe degenerative arthritis in the right knee due to infection sustained during his childhood, and that it was "not as least as likely as not" that this disability was "caused by or permanently aggravated by his service."  He stated that the Veteran's childhood infection caused his limb to be deformed and caused him to damage the articular surface (cartilage) of his right knee; this set him up for early advanced degeneration of the joint.  He explained that if a knee is not properly aligned, is malformed, and/or has damage to the cartilage, it will degenerate more quickly than normal.  Therefore, even though the Veteran's activities during service may have caused him to have knee pain, the natural history of someone with a limb deformity due to a history of septic arthritis is such that they will experience early severe degenerative joint disease.  In the case of the Veteran, this was evidenced by the multiple X-rays of his right knee in service, all of which showed degenerative joint disease.  

Because the Veteran's claim of service connection for a right knee disability was previously denied based essentially on findings that such disability preexisted his service and was not shown to have been aggravated by either period of service, for evidence to be new and material, it would have to tend to show that the Veteran's right knee disability was aggravated by his service, or that he has an additional right knee disability that did not pre-exist his service, but was incurred therein.  

The Veteran's re-submitted copies of his October 1981 letter (which was received in November 1981), his sister's November 1981 letter, and J.K.'s November 1981 letter, are duplicates of evidence that was previously associated with his claims file, and considered by the Board in August 1989; therefore, they are not new evidence (see 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)), and it is not necessary to determine whether they are material.  See Vargas-Gonzales, 12 Vet. App. at 327.  Likewise, his testimony at the September 2011 Travel Board hearing (to the effect that although he had a preexisting right knee disability, it was not until he participated in rigorous exercises during service that his right knee began to give him problems/increased in disability) is cumulative to sworn testimony he provided prior to the August 1989 Board decision (and considered therein); therefore, it also is not new evidence (and its materiality need not be discussed).  See November 1988 DRO hearing transcript.

The remaining evidence received since August 1989 is new to the extent that it was not previously of record; however, it is not material as it does not tend to show that the Veteran's preexisting right knee disability was aggravated by either periods of his service, or that he has an additional right knee disability that did not preexist his service and is related to his service.  Specifically, the November 2002 to July 2010 VA treatment records are silent for any mention of the right knee, and therefore, have no bearing on this claim.  

Regarding the July 2010 VA examination report and January 2012 VHA medical advisory opinion, both physicians opined that the Veteran's preexisting right knee disability was not aggravated/permanently worsened by his service; both physicians (and in particular, the January 2012 VHA medical expert) considered that the Veteran was treated for multiple right knee complaints in service, and both stated that due to the nature of his preexisting right knee disability (septic arthritis during childhood), which had already resulted in limb deformity and damage to the cartilage by the time of his entrance into the U.S. Air Force, it was expected that, even without the rigors of exercise both in the U.S. Air Force and U.S. Marine Corps, he would have experienced early advanced degeneration in that joint.  The January 2012 VHA consultant explained that if a knee is not properly aligned, is malformed, or has damage to the cartilage, it will degenerate more quickly than normal.  He further opined (by indicating that the current diagnosis for the Veteran's right knee disability was "severe arthritis with a history of septic arthritis resulting in growth abnormalities and deformities," without identifying any additional disabilities in the right knee) that the Veteran did not have any other right knee disabilities for which service connection could be granted (on the basis that it did not preexist his service and is related to his service).  Notably, he considered that the Veteran was treated for a minimal ligament strain in service, but determined that this injury had not resulted in any long term or permanent damage to the right knee.  He explained that postservice treatment records do not show that the Veteran has experienced any additional instability from the ligament injury, and that on July 2010 VA examination, he was found to have intact collateral ligaments.  Because the July 2010 VA examination report and the January 2012 VHA medical advisory opinion are not favorable to the Veteran's claim, they do not raise a reasonable possibility of substantiating the claim, and are not material evidence.

The Veteran has not submitted any new (to include medical) evidence to show that his preexisting disability was aggravated by his service, or that he has a right knee disability that did not preexist his service but is related to his service.  As was previously noted, his testimony and argument that his right knee disability must be related to his service because even though his right knee was deformed prior to service, he did not have any pain in the knee until service, are cumulative to testimony and argument presented prior to, and considered in, the prior (August 1989) Board decision.  

Finally, the Board notes that in April 2012 written argument the Veteran's representative asserts that although the record clearly shows that the Veteran had a preexisting right knee disability at the time of acceptance into service, degenerative arthritis was not diagnosed until his active duty in the U.S. Marine Corps, which reflects an increase in severity of the disability during active service, and that the burden is therefore on VA to show by clear and unmistakable evidence that his preexisting right knee disability was not aggravated by his service.  However, the Veteran's claim was previously denied on the basis that his preexisting disability was not aggravated by his service, and that decision is final.  See 38 U.S.C.A. §§ 7104, 7105.  To reopen the claim, the burden falls on the Veteran to present new evidence that shows/suggests either that his  right knee disability did not pre-exist service or that it was indeed aggravated by his service.  [As an incidental matter, it is noteworthy that the representative mischaracterized the claim on appeal as a de novo claim of service connection rather than as a claim to reopen.]  As was discussed above, the Veteran has not met this burden; the medical opinions added to the record serve to disprove, rather than support the claim.    

In summary, no new evidence relates positively to an unestablished fact necessary to substantiate the claim of service connection for right knee disability; therefore, the new evidence does not raise a reasonable possibility of substantiating the claim; and is not material.  Accordingly, the Veteran's claim to reopen must be denied.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


